                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

    PATRICK C. FITZSIMMONS, #56633                  §
          Plaintiff,                                §
                                                    §
    VS.                                             §               CIVIL ACTION NO. 4:19cv361
                                                    §
    TOM WATT, ET AL.                                §
         Defendants.                                §

                                       ORDER OF DISMISSAL

           The above-entitled and numbered civil action was heretofore referred to United States

    Magistrate Judge Kimberly C. Priest Johnson. The Report and Recommendation of the Magistrate

    Judge, which contains proposed findings of fact and recommendations for the disposition of such

    action, has been presented for consideration, and no objections thereto having been timely filed,

    the court is of the opinion that the findings and conclusions of the Magistrate Judge are correct,

.   and adopts same as the findings and conclusions of the court.

           It is therefore ORDERED that the complaint is DISMISSED without prejudice. Fed. R.

    Civ. P. 41(b); Rule 41, Local Rules for the Eastern District of Texas. All motions not previously

    ruled on are hereby DENIED.

           SIGNED this 15th day of November, 2019.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
